Citation Nr: 1616265	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  12-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to herbicide exposure and as secondary to service-connected type II diabetes mellitus. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.   

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.A.

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  The Veterans Law Judge held the record open for 30 days following the hearing to allow for the submission of additional evidence. Thereafter, the Veteran's representative submitted additional evidence with a waiver of the RO's initial consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a heart disorder and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has tinnitus that is related to his military service.

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he developed tinnitus as a result of military noise exposure, including jet engine noise on the flightline.  He has indicated that he has had tinnitus since service and has not been exposed to that level of noise outside of the military.  See Board Hearing Transcript at 5-8.

The Veteran's service records show that he served as an aircraft maintenance specialist.  He is certainly competent to report his military noise exposure, and there is no reason to doubt the credibility of those statements.  Moreover, the medical evidence clearly shows that he has been assessed as having tinnitus.  Thus, the dispositive issue is whether the Veteran's current tinnitus manifested in service or is otherwise related to his military noise exposure.

There are conflicting medical opinions in this case.

An October 2009 VA examiner stated that the Veteran's tinnitus was not likely related to military service, but provided no rationale.  In January 2011, a private audiologist opined that the Veteran's tinnitus was at least as likely as not caused by noise exposure during his military service.  However, the examiner also did not provide any rationale for her conclusion.  Therefore, the Board finds that both of those opinions have limited probative value.

In addition, an August 2014 medical opinion from K.D. indicates that the Veteran's tinnitus is due to in-service acoustic trauma.  He indicated that he reviewed the Veteran's post-service medical records, but not his service treatment records.  Notably, he largely relied on rationale involving bilateral hearing loss, yet the Veteran is not service-connected for such a disability.  Thus, the Board also finds that this opinion has little probative value.

A September 2014 VA examiner stated that the Veteran's reported tinnitus is not consistent with acoustic trauma because there was no audiometric evidence of in-service acoustic trauma.  It appears that the VA examiner based her opinion on the lack of in-service medical evidence.  However, even though there may not be contemporaneous medical evidence, the Veteran is still competent to report his symptoms.  Therefore, the Board again finds that the medical opinion has limited probative value.  

In May 2012, a private audiologist stated that it is at least as likely as not that the Veteran's tinnitus is related to his military noise exposure.  She noted review of the Veteran's VA records, reported history, and evaluation results.  The Board has no reason to doubt the credibility of the Veteran's statements other than a lack of contemporaneous evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  The Board finds that the May 2012 private opinion is entitled to more probative weight than the other opinions, as it appears to be based on an accurate factual premise and is supported by some rationale.

Based on the foregoing evidence, the Board finds that the Veteran's tinnitus is related to his military service.  Therefore, the Board concludes that service connection for tinnitus is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for tinnitus is granted. 



REMAND

The Veteran has contended that he has ischemic heart disease that is related to herbicide exposure and that is secondary to his service-connected type II diabetes mellitus.  He was most recently afforded a VA examination in March 2012 at which time he was assessed as having mild left internal carotid artery stenosis.  The examiner indicated that the Veteran did not have ischemic heart disease.   The examiner further opined that the Veteran's carotid artery stenosis was not proximately due to or the result of service-connected type II diabetes mellitus.  VA medical records and records from the Social Security Administration (SSA) are also negative for any diagnosis of ischemic heart disease.  Nevertheless, there are private medical records indicating that the Veteran has ischemic heart disease not otherwise specified.  However, the private physician later submitted a statement indicating that the Veteran had a diagnosis of cardiomyopathy.  It is unclear as to whether such a disorder is a form of ischemic heart disease.  In light of the conflicting evidence, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any heart disorder that may be present. 

With respect to the claim for service connection for hypertension, the Veteran was afforded a VA diabetes mellitus examination in October 2009 at which time he was diagnosed with hypertension.  The examiner indicated that the disorder was not a complication of diabetes mellitus based on the fact that there was a lack of renal involvement.  In addition, the examiner determined that hypertension had its onset prior to the Veteran's type II diabetes mellitus; therefore, he concluded that the disorder was not caused by diabetes mellitus.  However, the examiner did not address whether the Veteran's diabetes mellitus may have aggravated his hypertension.  Moreover, during the March 2016 hearing, the Veteran testified that he was hospitalized for hepatitis for six months during service beginning in August 1969 at which time he also had elevated blood pressure readings.  See Board Hearing Transcript at 13-14.  However, there is no medical opinion addressing that theory of entitlement.  Therefore, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's hypertension. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), or any other appropriate repository of records, and request the Veteran's complete service personnel and treatment records, to include any separately held clinical records corresponding to a period of hospitalization for hepatitis for six months beginning in August 1969.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a heart disorder and hypertension.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA treatment records, including any records from Bay Pines VA Healthcare System in Florida dated from April 2012 to the present.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any heart disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own lay assertions.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current heart disorders and specifically indicate if he has ischemic heart disease.  In so doing, the examiner should consider the private medical records and indicate whether cardiomyopathy is a form of ischemic heart disease.

For each diagnosis identified other than ischemic heart disease, he or she should state whether it is at least as likely as not that the disorder is causally or etiologically related to the Veteran's military service.

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension manifested in service or is otherwise related to his military service.

The examiner should also state whether it is at least as likely as not the Veteran's hypertension was either caused by or permanently aggravated by his service-connected type II diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


